               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA


HENDERSON STATE BANK,
                  Plaintiff,                           8:20-CV-47
      vs.
                                               REASSIGNMENT ORDER
MONTE LOWDERMAN and                               NUNC PRO TUNC
LOWDERMAN AUCTION OPTIONS,
INC.,
                  Defendants.


     This case is related to case no. 4:19-cv-3070 and case no. 8:20-cv-4. See

NEGenR 1.4(a)(4)(C)(iii). Accordingly, pursuant to NEGenR 1.4(a)(4)(B),


     IT IS ORDERED that this case is reassigned to Senior District

     Judge Richard G. Kopf for disposition and remains assigned to

     Magistrate Judge Susan M. Bazis for judicial supervision.


     Dated this 31st day of January, 2020.

                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge
